Third District Court of Appeal
                               State of Florida

                        Opinion filed November 25, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-543
                        Lower Tribunal No. 19-12886A
                            ________________


                                Roland Eleby,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An appeal conducted pursuant to Anders v. California, 386 U.S. 738 (1967),
from the Circuit Court for Miami-Dade County, Laura Shearon Cruz, Judge.

      Roland Eleby, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, HENDON, and LOBREE, JJ.

      PER CURIAM.

      Affirmed.